Citation Nr: 0903483	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for hypertension, including as secondary to 
PTSD.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for a heart condition, including as 
secondary to PTSD.  

4.  Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  


FINDINGS OF FACT

1.  PTSD is manifested by isolation, withdrawal, avoidance, 
decreased sleep, increased anger and hyperviligance.  

2.  Service connection for hypertension and a heart condition 
was denied in a December 2002 rating decision.  The veteran 
did not perfect an appeal to that decision and it became 
final.  

3.  The evidence added to the record since the December 2002 
decision is cumulative or redundant of the evidence 
previously of record and does not relate to an unestablished 
fact necessary to substantiate the claims for service 
connection for hypertension and a heart condition.  

4.  The veteran does not have a bilateral hearing loss 
disability.  






CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent disabling for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2008).

2.  New and material evidence to reopen the veteran's claim 
for service connection for hypertension, to include as 
secondary to PTSD, has not been submitted.  38 U.S.C.A. §5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence to reopen the veteran's claim 
for service connection for a heart condition, to include as 
secondary to PTSD, has not been submitted.  38 U.S.C.A. §5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  A hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in July 2004 and January 2005.  While the letters 
provided adequate notice with respect to the evidence 
necessary to reopen a claim, establish a claim for service 
connection and to establish an increased rating, they did not 
provide notice of the type of evidence necessary to establish 
a disability rating and an effective date.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to these elements by letter dated in March 2006.  

Regarding the veteran's claim for an increased rating for 
PTSD, the Board notes that the veteran has been given 
sufficient notice in compliance with the recent case Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that a 
notice letter must inform the veteran that, to substantiate a 
claim, he or she must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  The Court also 
held that where the claimant is rated under a diagnostic code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the veteran was provided with notification regarding 
the rating criteria in a Statement of the Case (SOC).  Also, 
the veteran was informed in March 2006 that the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment are considered in determining disability ratings.  
Examples of the type of evidence that may be submitted was 
also provided.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, available service 
records and pertinent post service medical records have been 
obtained.  

In connection with the claim for service connection for a 
bilateral hearing loss disability, the Board acknowledges 
that the veteran has not been afforded a VA examination for 
the claimed disability.  However, the Board finds that a VA 
examination is not necessary in order to decide this claim.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicates that those symptoms may be associated with his 
active military service.  

The Board finds that there is no credible evidence showing 
that the veteran has a hearing loss disability and/or that 
such disability was incurred in service.  Because some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a post-service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons 
stated, a VA examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria and Analysis 

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  The Board has determined that a uniform rating is 
warranted for the issue on appeal.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 10 percent 
evaluation requires a showing of occupational and social 
impairment due to mild or transient symptoms with decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or if the 
veteran's symptoms are controlled by continuous medication.  

A 30 percent evaluation requires a showing of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  This is more commonly referred to 
as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

In the present claim, the veteran seeks a rating in excess of 
50 percent disabling for PTSD.  A 70 percent rating requires 
a showing of occupational and social impairment.  The 
evidence shows that the veteran was afforded a VA 
compensation and pension examination in January 2005.  During 
this examination, PTSD symptoms of isolation, withdrawal and 
avoidance were noted.  It was noted that the veteran was 
close to one of his daughters, but not any of his other four 
children.  The veteran reported rare flashbacks and some road 
rage.  He reported anger and irritability.  The veteran 
further reported little or no contact with his wife, and that 
he had no hobbies or friends.  It was noted that the veteran 
worked for the Navy.  Examination revealed that the veteran 
was oriented and that he was cognitively intact.  Judgment, 
insight and memory were noted to be intact.  

The January 2005 VA examiner noted that he did not see any 
changes in the veteran since the last examination and that he 
did not hear any new symptoms or concerns.  The examiner 
noted that he saw no reason to increase the veteran's current 
rating of 50 percent.  The examiner found that there were no 
new issues, no new conditions, or no new disabilities which 
would warrant such a change.  A GAF score of 60 was noted.  

In a March 2007 VA compensation and pension examination, the 
veteran reported that his relationship with his wife was 
worsening because he yells at her constantly.  It was noted 
that the veteran had not missed time from work over the 12 
month period and that he was told by others that he had been 
yelling at people.  He reported that he does not notice when 
he yells at people, but he has been told that he does so.  
The veteran reported that he did not think that he would be 
able to continue working much longer.  Nightmares, avoidance, 
loss of interest in activities and detachment from others 
were noted.  Symptoms of hyperarousal including decreased 
sleep, increased anger and hyperviligance were noted.  
Examination revealed no impairment of thought or 
communication, any delusions or hallucinations and 
orientation.  The veteran reported frequent thoughts of 
suicide but he maintained that he has not done anything to 
act on his thoughts.  The veteran was noted to appear 
depressed and he reported his sleep is very poor.  A GAF 
score of 50 was given.  

The examiner noted that the veteran's PTSD is affecting him 
and that the symptoms appear to be worsening than the 
symptoms noted in his medical record.  The examiner noted 
that the veteran was able to work, but that he was concerned 
about losing his job due to his avoidance of people and the 
fact that he is becoming more irritable when he has to deal 
with people.  The examiner noted that the veteran's social 
functioning was worsening as he is having difficulty getting 
along with his wife.  The examiner further noted that the 
records show that there is reduced reliability and 
productivity due to PTSD signs and symptoms. 

After a careful review of the evidence, the Board finds that 
the evidence as a whole demonstrates that the veteran's PTSD 
symptoms meet the criteria for a 70 percent evaluation.  The 
veteran's PTSD is manifested by isolation, withdrawal, 
avoidance, decreased sleep, increased anger and 
hyperviligance.  The VA compensation and pension examination 
in January 2005 noted that the veteran had little or no 
contact with his wife, and that he had no hobbies or friends.  
The March 2007 VA compensation and pension examination noted 
that the veteran had frequent thoughts of suicide but the 
veteran maintained that he has not done anything to act on 
his thoughts.  He reported being told that he yells at 
people.  Nightmares, avoidance, loss of interest in 
activities and detachment from others were noted.  The 
examiner noted that the veteran's PTSD is affecting him and 
that the symptoms appear to be worsening than the symptoms 
noted in his medical record.  The examiner noted that the 
veteran's social functioning was worsening as he is having 
difficulty getting along with his wife.  The examiner further 
noted that the records show that there is reduced reliability 
and productivity due to PTSD signs and symptoms. 

The Board finds that the veteran exhibits occupational and 
social impairment, with deficiencies in most areas such as 
work, family relations, or mood; impaired impulse control and 
the inability to establish and maintain effective 
relationships.  
The Board also notes that its conclusion is consistent with 
veteran's GAF scores which are indicative of moderate to 
severe symptoms of PTSD.  The veteran was assigned a GAF 
score of 60 in January 2005 which indicates moderate 
difficulty in social, occupational, or school functioning.  
However, the March 2007 VA examination noted a GAF score of 
50, which is indicative of serious impairment in social, 
occupational, or school functioning.  These scores coupled 
with the above findings justify a rating of 70 percent 
disabling for PTSD.  

However, the Board notes that a rating in excess of 70 
percent disabling is not warranted because the evidence does 
not show total occupational and social impairment.  The Board 
notes that although it was reported that the veteran was 
concerned about his job, it is shown that the veteran is 
working.  It was noted that the veteran was close to one of 
his daughters, but not any of his other four children and 
that he is married despite having a strained relationship.  
In sum, the Board finds that evidence regarding whether the 
veteran has a total disability has not been presented.  
Accordingly, the Board finds that a rating in excess of 70 
percent is not for application.

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

Whether new and material evidence has been submitted to 
reopen the claims for hypertension and heart condition, 
including as related to PTSD

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In March 2002, the veteran filed a claim for entitlement to 
service connection for hypertension and a heart condition 
claimed as secondary to PTSD.  In December 2002, the 
veteran's claims for service connection were denied.  The RO 
determined that the veteran failed to present evidence 
showing that his hypertension and heart condition were 
related to the service connected PTSD and that he had failed 
to show any evidence of the disabilities during service.  The 
veteran did not perfect an appeal to the December 2002 
decision and it became final. 

At that time, the record included the service medical 
records, which were negative for cardiovascular pathology.  
There was no competent evidence of cardiovascular disease 
within one year of separation and no competent evidence 
linking cardiovascular disability to a service connected 
disease or injury (service connection for PTSD had been 
established).  There was private evidence, including an 
October 1999 cardiology note reflecting hypertension coronary 
artery disease angina and a history of catherization.  In 
essence, there was proof of current heart and hypertensive 
disabilities.  

In June 2004, the veteran submitted a request to reopen his 
claims for service connection for hypertension and a heart 
condition claimed as secondary to PTSD.  Since the December 
2002 decision, the veteran has submitted medical records 
related to his hypertension and heart conditions.  These 
records show that the veteran has the claimed conditions.  
The veteran has submitted an article discussing the causal 
factors in the development of high blood pressure in war 
veterans.  
The veteran has also been afforded a VA compensation and 
pension examination since the December 2002 decision.  The 
June 2003 VA compensation and pension examination revealed 
diagnoses of coronary artery disease with poorly controlled 
hypertension and PTSD.  The examiner opined that it is at 
least as likely as not that hypertension or coronary artery 
disease are unrelated to PTSD.  The examiner noted that while 
it is true that acute tension/stress can transiently increase 
blood pressure, there is no widely accepted evidence that 
PTSD results in sustained hypertension.  In an addendum for 
clarification in August 2003, the same examiner opined that 
it is more likely than not that the veteran's hypertension or 
coronary artery disease are unrelated to his service 
connected PTSD.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the veteran's claim 
for service connection for hypertension and a heart condition 
claimed as secondary to PTSD has not been submitted.  The 
veteran's claims for service connection were previously 
denied on the basis that there was no evidence showing that 
the hypertension and heart condition were related to the 
service connected PTSD and/or that the disabilities were 
related to service.  The evidence received subsequent to the 
December 2002 rating decision consists of an article, and 
medical reports showing treatment for hypertension and a 
heart condition.  Also received subsequent to the December 
2002 rating decision is the VA compensation and pension 
examination of June 2003 and opinion of August 2003.  

Although medical reports showing that the veteran has 
hypertension and a heart condition have been submitted since 
the December 2002 rating decision, such reports do not 
constitute new and material evidence because they only 
reiterate that the veteran has the claimed disabilities.  The 
fact that the veteran has hypertension and a heart condition 
had been previously established.  Such evidence is 
cumulative.  The Board further notes that the article 
submitted by the veteran also does not constitute new and 
material evidence.  Although the article discusses the 
development of hypertension and PTSD, the article is generic 
and not specific to facts of this case.  The Board further 
notes that the VA examination of June 2003 and opinion of 
August 2003 are not new and material evidence.  The veteran's 
claims were denied because he failed to show a nexus to 
service and/or that his disabilities were related to his 
PTSD.  The VA examiner opined that it is more likely than not 
that the veteran's hypertension or coronary artery disease 
are unrelated to his service connected PTSD.  This opinion 
does not provide a nexus to service or show that the claimed 
conditions are related to the service connected PTSD.  
Rather, the opinion works against the veteran's claims.  

Because the evidence submitted since the December 2002 rating 
decision is cumulative and/or does not relate to an 
unestablished fact necessary to substantiate the claims for 
service connection, the veteran has not submitted new and 
material evidence.  Thus, the Board concludes that new and 
material evidence has not been presented to reopen the claims 
of entitlement to service connection for hypertension and a 
heart condition claimed as secondary to PTSD.

Service connection for a bilateral hearing loss disability 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection for an organic disease of 
the nervous system, including sensorineural hearing loss, may 
be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2008).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
are not applicable.  It has been shown that the veteran 
engaged in combat.  However, he has not submitted evidence, 
to include his own lay statements, that his hearing loss 
increased in or was aggravated by combat.  

The veteran seeks service connection for a bilateral hearing 
loss disability.  After careful review of the record, the 
Board finds against the veteran's claim.  The veteran's 
induction examination of July 1966 revealed normal ears.  The 
audiological evaluation showed, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The separation examination of May 1968 revealed normal ears.  
The audiological evaluation showed, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
X
20
LEFT
20
15
10
X
20

The veteran denied hearing loss at that time.  Service and 
post-service medical records are negative for any hearing 
loss complaints, treatment or diagnoses.  

Based on the evidence provided, the Board finds that service 
connection for a bilateral hearing loss disability is not 
warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
the veteran has the claimed disability.  For veterans, basic 
entitlement to disability compensation derives from two 
statutes, 38 C.F.R. §§ 1110 and 1131- - the former relating 
to wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the words: "For disability 
resulting from personal injury suffered of disease contracted 
in the line of duty. . . ." 38 U.S.C. §§  1110, 1131 (2008).  

Although the veteran seeks service connection for a hearing 
loss disability, the veteran has failed to establish a 
current hearing loss disability in accordance with VA 
regulation.  See 38 C.F.R. § 3.385 (mandating that impaired 
hearing will be considered a disability when auditory 
thresholds reach 40 decibels or greater; or when at least 
three frequency readings are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent).  At this time, there is no competent 
evidence showing that the veteran has a hearing loss 
disability.  The Court noted in Hensley v. Brown, that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss. 
(citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen 
A. Schroeder et al. eds., 1988)).   Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Although there were findings of 20 db 
thresholds, such findings remained normal.  Moreover, post 
service medical records are devoid of any showing of a 
hearing loss disability in accordance with VA regulation.  

The Board notes that while the veteran has made many 
statements regarding his hearing, he has not submitted any 
evidence of a current bilateral hearing loss disability.  The 
Board recognizes that the veteran is competent to state he 
has hearing problems; however, he is not competent to state 
that they rise to the level of a disability.  Therefore, 
there is no competent evidence of record supporting the 
existence of a current disability.  Service connection is not 
warranted unless there is a "disability."  There is no 
competent evidence of a current bilateral hearing loss 
disability.  Accordingly, a bilateral hearing loss disability 
was not incurred in or aggravated by service, nor can an 
organic disease of the nervous system be presumed to have 
been incurred therein.  As the preponderance of the evidence 
is against the claim, there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Accordingly, service connection is denied.  


ORDER

A rating of 70 percent disabling for PTSD is granted. 

The application to reopen the claim for service connection 
for hypertension, including as related to PTSD, is denied.  

The application to reopen the claim for service connection 
for a heart condition, including as related to PTSD, is 
denied.  

Service connection for a bilateral hearing loss disability is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


